Citation Nr: 1716618	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  10-24 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for schizoaffective disorder from May 30, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1982 to May 1986 and from March 1989 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which increased the evaluation for the Veteran's schizoaffective disorder from 10 to 30 percent, effective from May 30, 2008. 

The claim was previously before the Board.  In January 2014, the claim was remanded to afford the Veteran a hearing.  The Veteran testified before the undersigned Veterans' Law Judge in a travel Board hearing in April 2014. 
A transcript of that proceeding is associated with the claims file.  In May 2014, the claim was remanded again to afford the Veteran an examination and additional development.  An examination was completed in June 2014 and new VA treatment records were associated with the file.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected schizoaffective disorder has been manifested by symptoms more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as: suicidal ideation; speech intermittently illogical, obscure, or irrelevant; difficulty in establishing and maintaining effective relationships; anxiety; depressed mood; auditory hallucinations; impairment of short- and long-term memory; impaired judgment; chronic sleep impairment; and symptoms controlled by continuous medication. 


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating of 70 percent, but no higher, for schizoaffective disorder are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9211 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with regard to the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

In a claim for an increased disability rating, VA's duty to notify includes general notice of the type of evidence needed to substantiate the claim, such as evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has satisfied its duty to notify the Veteran in a letter dated June 2008, which informed the Veteran of the evidence required to support an increased rating claim; his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim; and how VA determines disability ratings and effective dates.  

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service treatment records and VA medical records are in the claims file.  As directed in the May 2014 Board remand, the RO associated with the record all VA treatment records from June 2008 to June 2016.  The record does not indicate, nor has the Veteran identified, any outstanding medical records.  During the May 2014 hearing, the Veteran indicated that all treatment for his schizoaffective disorder was through VA.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2016).

With respect to claims for increased ratings, the duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  The Veteran was afforded VA examinations in July 2008, August 2010, and June 2014.  The examinations are thorough and supported by the other evidence of record.  The examinations discussed clinical findings; the Veteran's reported history as necessary to rate the disability under the applicable rating criteria; and the impact of the disabilities on his daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Analysis

The Veteran contends that his schizoaffective disorder causes more severe symptomatology than that contemplated by the currently assigned disability rating.  His schizoaffective disorder is currently staged as follows: 10 percent prior to May 30, 2008; and 30 percent disabling thereafter.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disability evaluations are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Psychiatric disabilities, to include schizoaffective disorders, are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9211.  Under the General Rating Formula for Mental Disorders, a 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events).  Id.  

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

Effective August 4, 2014, VA amended the Rating Schedule by removing outdated references to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) and replacing them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in April 2012, and therefore the claim is governed by DSM-IV.  

The Board notes that the use of the Global Assessment of Functioning (GAF) scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM-5 at 16 (2013).  In this case, however, DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the assigned GAF scores remain relevant for consideration in this appeal.  

A GAF score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the DSM-IV at 32 (1994)).  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.  Scores ranging from 21 to 30 are indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether the Veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of the Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In a July 2008 VA examination, the Veteran reported: suicidal ideation; anxiety; depressed mood; low self-esteem; feelings of worthlessness; poor concentration; lethargy; problems with short and long-term memory; and lack of friends outside of his family.  He denied hallucinations; recent suicide attempts; and missing work due to his illness.  He stated that his declining concentration resulted in wrecking his truck twice and falling off his bike once in the previous month and half.  Although the Veteran reported that he was fired from jobs twice due to declining focus and performance, he stated that he was functioning fairly well at his current job, which he had held for, at that point, 9 years.  He reported good familial relationships, but stated that he did not have any real friends and did not socialize much at church.  Upon examination, the examiner noted that the Veteran demonstrated: signs of mild delusions; logical, coherent, and relevant thought process; orientation to time, place, person, and situation; fair reasoning and judgement; blunted and anxious affect; and halting speech with a stutter.  The examiner additionally determined that the Veteran's general lethargy and avoidance were associated with his depression and anxiety; that his social isolation was characterological in nature; and that he was able to complete normal activities of daily living without significant impairment, other than driving.  A GAF score of 60 was observed.

In an August 2008 lay statement, the Veteran reported symptoms of anxiety, depression, difficulty concentrating, suicidal thoughts, and auditory hallucinations.  He also stated that his inability to focus on jobs had caused marital strain.  

In an August 2008 VA treatment note, the Veteran was assessed for depressed mood and problems with sleep, concentration, and energy.  He stated that he did not take any medications for his disorder and last received medical treatment in 1994.  The Veteran endorsed auditory hallucinations in which he heard a voice telling him to harm himself.  He described a previous suicide attempt at the age of 9, but denied current suicidal or homicidal ideation.  His wife reported that he had a history of periods of mania and hypomania.  The clinician determined that he was not at significant risk for self-harm.  He was noted to be well-groomed, cooperative, oriented to date, time, and place, and exhibited no psychomotor abnormalities.  A GAF score of 42 was noted.

A September 2008 VA treatment record indicates that the Veteran was prescribed with medications.  In a November 2008 VA treatment record, the Veteran reported a mild reduction in symptoms, but that he typically hears voices for several hours at a time, more days than not.  He stated that his auditory hallucinations resulted in depressive symptoms that last for a few minutes or a few hours, but never last more than one day.  He did not report any suicidal or homicidal ideation.  

In a December 2008 VA assessment, the Veteran endorsed visual and auditory hallucinations, grossly disorganized behavior, and disorganized speech.  He reported a history of suicidal ideation and thoughts of dying, but denied any current suicidal or homicidal ideation.  The Veteran stated that he was employed full-time, but noted that he was experiencing marital strain related to his symptoms.  The Veteran's wife reported that the Veteran's behavior had become increasingly odd and he had been more argumentative than usual in the past year.  The clinician noted that the Veteran's affect was not congruent with mood and that his thought process was non-linear with frequent conversational derailment.  It was also observed that he was oriented to person, place, and time; there were no gross motor abnormalities; and his speech was normal in rate, volume, and prosody.  The clinician opined that the Veteran appeared to have been able to manage his symptoms fairly well without intervention, but there were indications of worsening symptoms.  A GAF score of 40 was noted.

From April 2009 to July 2010, VA treatment records show that the Veteran was doing well with treatment.  He continued to experience intermittent auditory hallucinations, stating that they were occurring much less frequently.  He denied suicidal or homicidal ideation.  The Veteran reported a good relationship with his spouse and that he remained employed full-time.  

In the June 2010 substantive appeal, the Veteran asserted that he was unable to function independently.  He stated that his wife was required to think and perform simple tasks for him due to his "child-like" behavior.  He detailed instances of walking 10 miles to work in intense heat, not brushing his teeth, wearing the same clothes for days, and speech impairments such as stuttering, illogical patterns, and talking too loudly.  He also described his inability to establish work or social relationships outside of his family, due in part to his anger, anxiety, and difficulties with communication.  He endorsed suicidal ideations.  He asserted that he has severe occupational impairment due to his disorder and has been verbally reprimanded for tardiness, not paying attention, and poor judgment.  

In an August 2010 VA examination, the Veteran reported auditory and visual hallucinations; depressed moods; difficulty establishing social relationships outside of his family; marital stress; loss of energy; irritability; concentration difficulties; and psychomotor difficulties.  He denied suicidal or homicidal ideation; panic attacks; impaired impulse control; sleep impairment; obsessive or ritualistic activities; or missing significant amounts of work during the past year due to his symptoms.  Upon examination, the examiner noted that the Veteran demonstrated: delusions, hallucinations, and grossly disorganized or catatonic behavior.  It was observed that: he was able to maintain personal hygiene and basic activities of daily living, except for his reports that he was unable to drive; he was oriented to all spheres; he retained generally fair memory and judgement; and his speech was normal with respect to rate, rhythm, tone, and volume.  Although he reported occasional lapses in work performance, the examiner noted that he was able to get along with his co-workers and his symptoms did not generally impact his employment.  The Veteran's symptoms required continuous medications.  The examiner determined that there was an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to his symptoms, but generally satisfactory functioning in terms of routine behavior, self-care, and conversation.  A GAF score of 55 was noted.

From October 2010 to March 2014, VA treatment records document the Veteran's reports that he was doing very well.  He continued to work full-time and stated that he liked his job.  He reported that he had a good relationship with his wife.  He denied psychotic symptoms.  Multiple VA suicide risk assessments showed that the Veteran continued to deny suicidal thoughts or self-harm and was judged to not be at risk for self-harm.  He reported that he had auditory hallucinations occasionally.  

In the April 2014 Board hearing transcript, the Veteran endorsed recurrent suicidal ideations that happens at least twice a month.  The Veteran and his wife testified that he experiences difficulties with speech during highly stressful periods, to include stuttering, stammering, and conversational derailment.  The Veteran and his wife stated that he jumps and twitches under high stress; however, his wife clarified that this occurred when they first married and has not happened recently.  His wife testified that the Veteran experienced difficulties with employment and struggled with concentration.  The Veteran testified that he remained employed full-time.

In a June 2014 VA examination, the Veteran reported: a history of suicidal ideation with a plan to jump over a bridge; depressed mood; difficulty falling asleep; excessive eating; auditory hallucinations on a daily basis; and close relationships with his wife and son.  The Veteran reported that he remained employed at the same job for the previous 15 years and denied any major conflicts with co-workers or customers.  Upon examination, the examiner noted that the Veteran exhibited depressed mood; chronic sleep impairment; stable affect congruent with mood; fair insight and judgement; linear, organized, and coherent thought process; intact short- and long-term memory; and average rate of speech and tone.  He was observed to be dressed and groomed appropriately, oriented, calm, and coherent.  Notably, the examiner remarked that there was no evidence of delusional thought process and stated that the Veteran denied past and current audio/ visual hallucinations.  It was noted that he denied suicidal and homicidal ideations at present.  The examiner noted that the Veteran had no major interpersonal problems and had the ability to maintain and establish effective relationships.  The examiner determined that the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

For the remainder of the appeal period from August 2014, VA treatment records generally reflect that the Veteran reported good family relationships, intermittent auditory hallucinations, depressed mood, and sleep impairment.  However, he denied suicidal thoughts or ideations.  In August 2014, he stated that he was able to sleep well most of the time.  He reported auditory hallucinations, but was able to ignore the voices.  In March 2015, he stated that he continued to work at the same job and even started a second part-time job; his thought process was noted to be clear and coherent with no overt evidence of psychosis.  In February 2016, the Veteran reported that he was fired from a job, but was able to secure another job.  He also reported that he did not get paranoid and did not hear voices.  An VA Mental Health Treatment Plan Report dated 8 days later in February 2016 noted a treatment plan update and a Chief Complaint/Hx of Present Illness as " I need help with hearing voices".  The treatment plan problems/needs included a notation of perceptual disturbances and that the Veteran had been experiencing hearing voice once a day.  The note indicates continue medication prescribed.  

After a review of all the lay and medical evidence of record, the Board finds that a disability rating of 70 percent is warranted for the entire period on appeal. 

The evidence shows that the Veteran's symptoms resulted in deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, and is manifested by: suicidal ideation; speech intermittently illogical, obscure, or irrelevant; difficulty in establishing and maintaining effective relationships; anxiety; depressed mood; auditory hallucinations; impairment of short- and long-term memory; impaired judgment; chronic sleep impairment; and symptoms controlled by continuous medication.  

The Veteran does not meet the 100 percent criteria because he does not exhibit total occupational or social impairment due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

The Board notes that the record contains evidence of certain symptoms listed under the 100 percent rating criteria: reports of hallucinations and grossly disorganized or catatonic behavior.  However, the record does not show that these symptoms were of such frequency, severity, or duration as to result in total occupational and social impairment, as required by the 100 percent criteria.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (holding that when evaluating a mental disorder, VA shall consider the frequency, severity and duration of symptoms).  

With respect to the reports of grossly disorganized behavior, the December 2008 clinician noted grossly inappropriate behavior, but also noted that the Veteran was engaging, earnest, and pleasant, and able to function moderately well without treatment.  Additionally, the August 2010 examiner noted grossly disorganized or catatonic behavior, but ultimately determined that the Veteran's disorder resulted in occupational and social impairment with occasional decrease in work impairment only.  

With respect to hallucinations, the record also does not suggest that the Veteran's hallucinations were of such frequency as to be considered persistent or of such severity and duration to result in total occupational and social impairment.  In November 2008, he reported a mild reduction in symptoms in that he no longer heard voices every day; he also stated that his depressive moods secondary to the hallucinations usually lasted for a few minutes to a few hours, and never lasted beyond a day.  In December 2008, he stated that he no longer heard voices every day and was usually able to quiet the voice.  At the time of the assessment, he was noted to be alert, oriented, groomed, and had been able to function moderately without treatment.  In June 2014 he reported hearing voices on a daily basis, but denied past and current hallucinations.  The Board notes that the June 2014 examiner determined that the Veteran's disorder resulted in occupational and social impairment with occasional decrease in work impairment only.  In February 2016 the Veteran denied hearing voices and a February 2016 treatment plan update note indicated a history of hearing voices with an indication of continuation of medications prescribed.   

The Board notes that the Veteran expressed recurrent suicidal ideation and thoughts throughout the appeal period, but the record did not indicate that the Veteran was in persistent danger of hurting himself or others.  See Bankhead v. Shulkin, 15-2404 LEXIS 435 (U.S. Vet. App. Mar. 27, 2017).  Throughout the appeal period, he was judged to not to be at risk of harm to himself or others, and he denied thoughts of self-harm or to others and cited to his family as a protective factor.  See, e.g., August 2008 VA Treatment Note; August 2012 Suicide Risk Assessment; February 2016 VA Addendum Note.

Significantly, the record indicates that the Veteran retained at least some occupational and social functioning.  It was noted that while the Veteran prefers to remain fairly isolated, he is nonetheless able to maintain good relationships with family, to include his son.  Although the Veteran and his wife participated in family therapy, their relationship was observed to be generally fair and his wife was noted to be a significant source of support for the Veteran.  As such, the record does not indicate that the Veteran's social functioning was totally impaired.  He also remained employed full-time at a job that he held for the majority of the appeal period, often reported that he enjoyed his job and denied conflicts at work.   Additionally, he was successful at obtaining a new job in February 2016.  As such, the record does not indicate that the veteran's occupational functioning was totally impaired.  The Veteran has consistently dressed appropriately and has generally been alert, oriented, and presented with normal speech and cognitive functioning at medical appointments.  GAF scores varied between 40 and 60 and are indicative of severe symptoms leading to major impairment in several areas, but not all areas.  In essence, the Veteran has deficiencies in most areas, but his symptoms have not manifested with such severity, frequency and duration as to result in total occupational and social impairment.  

In sum, the Veteran's schizoaffective disorder symptoms more nearly approximate the criteria for the assignment of a 70 percent rating, but no higher.  The Board has considered all psychiatric symptoms in reaching this conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

During the pendency of the appeal, the Veteran indicated in the April 2014 hearing that he may be unemployable due to his service-connected schizoaffective disorder.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, as noted above, the Veteran also reported that he remained employed full-time at the time.  In February 2016, the Veteran stated that he was fired from his old job, but also reported that he subsequently found a new job.  As the record indicates that the Veteran is currently employed, the Board finds that a claim for TDIU has not been reasonably raised by the record.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating of 70 percent, but no higher, for schizoaffective disorder is granted. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


